Citation Nr: 0924241	
Decision Date: 06/26/09    Archive Date: 07/01/09

DOCKET NO.  05-09 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim as to whether the character of the claimant's 
discharge constitutes a bar to basic eligibility for 
Department of Veterans Affairs benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel




INTRODUCTION

The claimant had active military service from September 1965 
to November 1971 and was discharged under other than 
honorable conditions.  This service has been held to be a bar 
to VA benefits.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an administrative decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.

In December 2006, the Board remanded this matter to the RO 
for additional notice and development.  After completing the 
requested actions, the RO continued the denial of the claim 
(as reflected in March and April 2009 supplemental statements 
of the case), and returned this matter to the Board for 
additional appellate consideration.  


FINDING OF FACT

On February 18, 2009, prior to the promulgation of a decision 
in the appeal, VA received notification from the appellant 
that a withdrawal of this appeal was requested.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2008).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2008).

In a March 2009 letter, the appellant stated that he 
requested to "retract" his appeals letter and return it to 
him for safekeeping.  He indicated a desire to file for old 
age pension.  The Board construes this statement as the 
appellant's intent to withdrawal the issue on appeal.  Hence, 
there remains no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed. 

The Board notes that if the appellant, in fact, did not 
intend to withdraw his appeal, he may resubmit his petition 
to reopen to the RO.  The Board finds that this action is in 
the best interest of the appellant, and no prejudice to the 
appellant can result from the dismissal. 


ORDER

The appeal is dismissed.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


